Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 June 13, 2013 From: Credit Suisse ETN Desk Subject: Final reminder for the Live Webcast: Innovation in Commodities: Launch of the Credit Suisse CSCB and CSCR Exchange Traded Notes Attachments: Innovation in Commodities: Launch of the Credit Suisse CSCB and CSCR Exchange Traded Notes This is a final reminder for the following Live Webcast. The webinar will start on time. Please join at least 5 minutes prior to the starting time so that you don't miss valuable information. An outlook reminder is attached if you wish to add this to your calendar. Innovation in Commodities: Launch of the Credit
